Title: Old Mistresses Apologue, 25 June 1745
From: Franklin, Benjamin
To: 


In both manuscript and print, this composition has had an unusual history. Three versions of it were among the papers which William Temple Franklin inherited from his grandfather. One was entirely in Benjamin Franklin’s autograph; this is the text reproduced here. The second was a contemporary copy, to which Benjamin Franklin himself made two additions. The third manuscript, made early in the nineteenth century, seems to have been intended for Temple Franklin’s edition of his grandfather’s writings. He decided, however, not to include it and the piece remained unknown to the public.
In 1850, nearly 30 years after Temple Franklin’s death, what remained of the Franklin papers he had owned were purchased by the London bookseller Henry Stevens of Vermont. Stevens’ catalogue offering the collection for sale in 1881 listed “Essays in form of Letters, on ‘Perfumes’ and ‘Choice of a Mistress,’ witty and explosive, but perhaps too Dean Swiftian for the press;” but Stevens did not enumerate the manuscript versions. The United States Government purchased the collection in 1882. It contained, as the librarians of the Department of State were startled to discover, two copies of the Old Mistresses—the copy with Franklin’s two additions, and the transcript that had been made for the printer.
Presumably Henry Stevens had withdrawn the Franklin autograph draft from the collection. In any event, it was subsequently acquired by the Chicago collector Charles Frederick Gunther, who later offered his library to the city of Chicago on condition that the city construct a fireproof building to house it. Mr. Gunther died in 1920 before any action had been taken on his offer; the collection became part of his estate; and his widow sold it—some 50,000 items—to the Chicago Historical Society. The Society disposed of those items which did not fall within its fields of interest. Thus Franklin’s autograph Old Mistresses’ Apologue was discarded. The manuscript passed through the hands of Forrest G. Sweet into the collection of Dr. A. S. W. Rosenbach of Philadelphia in 1926. Dr. Rosenbach prized it as “the most famous and the wittiest essay” Franklin ever wrote and gave it the place of honor in the exhibition of his Frankliniana at the Free Library of Philadelphia in 1938.
Meanwhile the letter had been frequently, if furtively, printed. In the catalogue of his collection Stevens listed two copies (one “on the purest vellum”) of “Dr. Franklin’s Two New Bagatelles [on Perfumes, and on Marriage],” edited and printed in London in 1881 from the original manuscripts in his possession; but it seems that this never got past the stage of printer’s proof. Possibly from Stevens’ unfinished printing, but more than likely from the two manuscript versions which gentlemen might see at the Department of State despite the special restrictions placed on them, other limited editions were privately issued. The first was made in 1885; Paul L. Ford did another in 1887, entitled “A Philosopher in Undress;” and two other printings were run off before 1889, one of them designed by form and type to be inserted between appropriate pages of Bigelow’s edition of Franklin’s writings.
Ford has recounted the story of his printing. In the Department of State, he explained to a friend, the Franklin letter “was kept very private, and when Bigelow wanted to add it to his edition, permission was refused by Bayard. To a distinguished politician and intimate friend, however, he gave an MSS. copy, which was read aloud at a dinner party in New York (after the ladies had left, it is needless to remark). Several gentlemen at once requested copies, which were declined on account of the troubled [sic] to the dis. Pol. involved, so the suggestion was made that he should have it printed. Very well—find me a safe printer—this was a poser to all but himself. He was a friend of mine and knew that for many years I had owned a press and was in the habit of printing little tracts, varying in editions from 1 to 50 copies; and so he came to me and asked me to do it as a favor, as it could not be done by an ordinary printer. Agreed. I added a title page, in keeping, as I thought with the matter, and put it into type, receiving [?] two copies, and sundry shekels in return. One copy went into my Franklin collection, and one into my press file. … You are at liberty to use as much or as little of this story as you please, only kindly omit my name, as I do not care to harness it, even with that of B.F. to such a cart.”
By such means Franklin’s essay acquired a clandestine fame. No nineteenth century editor or biographer, however, dared to print it. John Bach McMaster, who warmly praised The Speech of Polly Baker, thought the Old Mistresses’ Apologue “unhappily too indecent to print.” Ford was certain it would “shock modern taste.” Without being specific, Smyth spoke of Franklin manuscripts “the printing of which would not be tolerated by the public sentiment of the present age.” Not even that cheerful iconoclast Sydney George Fisher would quote it without deep excisions. Slowly, however, the national taste changed. In 1926 Phillips Russell printed the complete essay in his widely read biography of the man he called “the first civilized American.” Fifteen years later Franklin’s little essay achieved acceptance, if not complete respectability: Simon and Schuster included it in their Treasury of the World’s Great Letters, and that volume was delivered as a dividend to 225,000 members of the Book-of-the-Month Club.
  
My dear Friend,
June 25. 1745
I know of no Medicine fit to diminish the violent natural Inclinations you mention; and if I did, I think I should not communicate it to you. Marriage is the proper Remedy. It is the most natural State of Man, and therefore the State in which you are most likely to find solid Happiness. Your Reasons against entring into it at present, appear to me not well-founded. The circumstantial Advantages you have in View by postponing it, are not only uncertain, but they are small in comparison with that of the Thing itself, the being married and settled. It is the Man and Woman united that make the compleat human Being. Separate, she wants his Force of Body and Strength of Reason; he, her Softness, Sensibility and acute Discernment. Together they are more likely to succeed in the World. A single Man has not nearly the Value he would have in that State of Union. He is an incomplete Animal. He resembles the odd Half of a Pair of Scissars. If you get a prudent healthy Wife, your Industry in your Profession, with her good Œconomy, will be a Fortune sufficient.
But if you will not take this Counsel, and persist in thinking a Commerce with the Sex inevitable, then I repeat my former Advice, that in all your Amours you should prefer old Women to young ones. You call this a Paradox, and demand my Reasons. They are these:
1. Because as they have more Knowledge of the World and their Minds are better stor’d with Observations, their Conversation is more improving and more lastingly agreable.
2. Because when Women cease to be handsome, they study to be good. To maintain their Influence over Men, they supply the Diminution of Beauty by an Augmentation of Utility. They learn to do a 1000 Services small and great, and are the most tender and useful of all Friends when you are sick. Thus they continue amiable. And hence there is hardly such a thing to be found as an old Woman who is not a good Woman.
3. Because there is no hazard of Children, which irregularly produc’d may be attended with much Inconvenience.
4. Because thro’ more Experience, they are more prudent and discreet in conducting an Intrigue to prevent Suspicion. The Commerce with them is therefore safer with regard to your Reputation. And with regard to theirs, if the Affair should happen to be known, considerate People might be rather inclin’d to excuse an old Woman who would kindly take care of a young Man, form his Manners by her good Counsels, and prevent his ruining his Health and Fortune among mercenary Prostitutes.
5. Because in every Animal that walks upright, the Deficiency of the Fluids that fill the Muscles appears first in the highest Part: The Face first grows lank and wrinkled; then the Neck; then the Breast and Arms; the lower Parts continuing to the last as plump as ever: So that covering all above with a Basket, and regarding only what is below the Girdle, it is impossible of two Women to know an old from a young one. And as in the dark all Cats are grey, the Pleasure of corporal Enjoyment with an old Woman is at least equal, and frequently superior, every Knack being by Practice capable of Improvement.
6. Because the Sin is less. The debauching a Virgin may be her Ruin, and make her for Life unhappy.
7. Because the Compunction is less. The having made a young Girl miserable may give you frequent bitter Reflections; none of which can attend the making an old Woman happy.
8[thly and Lastly] They are so grateful!!
Thus much for my Paradox. But still I advise you to marry directly; being sincerely Your affectionate Friend.
